On consideration whereof, it is ordered and adjudged by this court proceeding to render the judgment which said circuit court should have rendered, it is ordered and adjudged' that the judgment of said court of common pleas in favor of The Board of Education of Washington Township be modified by reducing it to the sum of one hundred and twenty-three dollars, as of the date of said original judgment in the court of common pleas, and that said defendant in error recover that sum with interest thereon from said date, and that each party pay half the costs in this court and in the circuit court.